Matter of Anthony J. v Bayyinah G. (2019 NY Slip Op 07525)





Matter of Anthony J. v Bayyinah G.


2019 NY Slip Op 07525


Decided on October 22, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2019

Acosta, P.J., Richter, Mazzarelli, Webber, Kern, JJ.


10137

[*1] In re Anthony J., Petitioner-Appellant,
vBayyinah G., Respondent-Respondent.


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.
Kenneth M. Tucillo, Hastings on Hudson, attorney for the child.

Order, Family Court, Bronx County (Jeanette Madrid, Referee), entered on or about August 14, 2018, which dismissed the petition to modify custody, unanimously affirmed, without costs.
Family Court properly dismissed the petition upon finding that it did not possess exclusive continuing jurisdiction pursuant to Domestic Relations Law § 76—a. It was clear from the record that petitioner did not reside in New York, that the child did not reside in New York and had not for at least a year and a half, that the child had been in the care and custody of a person acting as his parent (his grandmother) in Minnesota before the court's ruling, and that neither petitioner nor the child had any substantial connections to the state.
Family Court properly analyzed whether the child maintained a significant connection with New York as well as whether there is evidence in New York concerning the child's " care, protection, training, and personal relationships'" (Matter of Brinkley v Flood, 173 AD3d 858, 859 [2d Dept 2019], quoting Domestic Relations Law § 76-a[1][a]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 22, 2019
CLERK